DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4 and 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
There are no claims 12 or 13.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanism in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
This mechanism is a slider as per ¶43, a screw as per ¶66 or a rack and pinion as per ¶68 of Applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-20 are device claims dependent on method claims, the device claims thus do not incorporate the previous method claims limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakter et al (US 6,592,559).
Regarding claim 1, Pakter discloses a medicinal fluid delivery device comprising: a tube 19 including a first opening and a second opening, the tube defining an interior 
Regarding claim 2, wherein the portion of the distal end is made of shape-memory material (Col.6 ll 20-27).  
Regarding claim 3, wherein the shape-memory material is made of nickel-titanium or copper-aluminum-nickel (Col.6 ll 36 and 37).  
Regarding claim 4, wherein the portion of the distal end has a curved shape (fig 1).  
Regarding claim 5, wherein the first and second directions have an angle measurement of between about 15 degrees and about 75 degrees (Col.8 ll 7).  
Regarding claim 7, Pakter discloses a medicinal fluid delivery device comprising: a tube 19 including a first opening and a second opening, the tube defining an interior space 21 that extends between the first opening and the second opening, and the 
Regarding claim 8, wherein the shape-memory material is made of nickel-titanium or copper-aluminum-nickel (Col.6 ll 36 and 37).  
Regarding claim 9, wherein the portion of the distal end has a curved shape (fig 1).  
Regarding claim 10, wherein the first and second directions have an angle measurement of between about 15 degrees and about 75 degrees (Col.8 ll 7).  
Regarding claim 11, Pakter discloses a method of medicinal fluid delivery, the method comprising: providing a medicinal fluid delivery device comprising: a tube 19 including a first opening and a second opening, the tube defining an interior space 21 that extends between the first opening and the second opening, and the interior space 
Regarding claim 14, further comprising during position at the first position, using the needle to deliver medicinal fluid to a target area of a subject (Col.9 ll 28-30, figs 9-11).  
Regarding claim 15, wherein the medicinal fluid delivery device further comprises a mechanism 14 (slider) attached to the proximal end of the needle and configured to position the distal end between the first position and the second position (when moved proximally and distally).  
Regarding claim 16, wherein moving the needle comprises using the mechanism to move the needle between the first position and the second position (as per the figures, the mechanism/hub 14 is the only part of the needle that may be manipulated after the needle is placed in the tube/catheter 19).  
Regarding claim 17, wherein the portion of the distal end is made of shape- memory material (Col.6 ll 20-27).  
Regarding claim 18, wherein the shape-memory material is made of nickel-titanium or copper-aluminum-nickel (Col.6 ll 36 and 37).  
Regarding claim 19, wherein the portion of the distal end has a curved shape (fig 1).  
Regarding claim 20, wherein the first and second directions have an angle measurement of between about 15 degrees and about 75 degrees (Col.8 ll 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakter et al (US 6,592,559) in view of Deckman et al (US 2013/0137979).
Regarding claim 6, while Pakter substantially discloses the invention as claimed, it does not disclose the mechanism comprises a lock-step mechanism configured to move the needle to a plurality of different positions between the first position and the second position.  
Deckman discloses a device which advances a delivery needle 70 out of tube 16 (figs 5 and 7 especially of figs 5-10) via a mechanism that includes sliders 32 and 34, which utilizes pins 74 to lock in different pockets 76 and therefore locking the needle in place (¶35 and ¶36). This pins/pocket arrangement is a lock-step mechanism.  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Pakter such that the mechanism comprises a lock-step mechanism configured to move the needle to a plurality of different positions between the first position and the second position as taught by Deckman to allow a user to lock the needle in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783